DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	It is noted that claims 11 and 14 recite the limitation of “about” one hour, which will be interpreted in light of the specification which provides that “about” most broadly means plus or minus 10%, see paragraph 20 of the specification as filed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 20 recite measuring static sagging “based on the predicted at least one sagging tendency of the drilling fluid” where it is not clear how such a measurement is “based” on the prediction as claimed and therefore this claim is indefinite.  Claims 2-8 are indefinite as being dependent from an indefinite claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 10, and 12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kulkarni et al. (US 2016/0138395).  Kulkarni et al. disclose a method comprising: measuring one or more rheological parameters of a drilling fluid disposed in a wellbore (paragraph 24); establishing at least one correlation between rheological properties or parameters of the drilling fluid (paragraph 23, and paragraph 41, as integrating into computation model would include correlation); predicting at least one sagging tendency of the drilling fluid within a test time (inherently within some test time) based on the established at least one correlation (paragraph 41, sag profile as generated would be a prediction of sagging tendency); guiding onsite fluid treatment of the drilling fluid based on the predicted sagging tendency of the drilling mud (paragraphs 19-21); wherein the at least one sagging tendency comprises at least one static or dynamic sagging tendency (as best understood, the model as generated above would necessarily provide at least one of these tendencies); producing at least one mud system based on the predicted at least one sagging tendency of the drilling fluid (as modifying the mud above to mitigate tendencies provides producing the mud system).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (US 2016/0138395) alone.  Kulkarni et al. disclose a method comprising: circulating a drilling fluid in a wellbore (322, paragraph 39); establishing at least one correlation between rheological properties or parameters of the drilling fluid (paragraph 23, and paragraph 41, as integrated into computational model would include correlation); predicting at least one sagging tendency of the drilling fluid based on the established at least one correlation (paragraph 41, sag profile as generated would be a prediction of sagging tendency); measuring static sagging of the drilling fluid (paragraph 24) based on the pre; wherein the at least one sagging tendency comprises at least one static or dynamic sagging tendency (as best understood, the model as generated above would necessarily provide at least one of these tendencies); wherein the at least one sagging tendency comprises barite sagging (paragraph 2, 22); monitoring the barite sagging of the drilling fluid based on the measured static sagging of the drilling fluid (as in paragraphs 2, 22, the sagging measurement would be a monitor of the barite sagging); preventing a stuck pipe in the wellbore by reducing the static sagging of the drilling fluid (the mitigation as in paragraph 20, would include preventing stuck pipe as in paragraph 4, also see paragraph 53); mitigating static sagging of the drilling fluid by .
In regard to claim 11, Kulkarni et al. discloses all the limitations of this claim, as applied to claim 9 above, except for specifying a test time that is less than about one hour.  However, it is considered obvious to one of ordinary skill to perform the prediction in less than one hour in order to promptly receive results for quicker wellbore risk mitigation.

Claims 13, 14 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. in view of Gonzalez et al. (US 2017/0038491).  Kulkarni et al. discloses all the limitations of these claims, as applied to claims 9-10 and 12 above, and including that the static aging results are correlated with the measured rheological properties (as incorporated by the computational model, paragraph 41), .  
Gonzalez et al. disclose methods for measuring fluid properties including measuring one or more rheological properties of a drilling fluid by amplitude oscillation (abstract, paragraph 53).  Therefore it would have been obvious to one of ordinary skill before the time of filing to modify the teachings of Kulkarni et al. to include measurements by amplitude oscillation since choosing among a finite number of identified, predictable options (for measuring fluid properties in a wellbore) with a reasonable expectation of success is considered obvious to one of ordinary skill.
In regard to claim 14, Kulkarni et al. nor Gonzalez et al. discloses all the limitations of this claim, as applied to claim 9 above, except for specifying a test time that is less than about one hour.  However, it is considered obvious to one of ordinary skill to perform the prediction in less than one hour in order to promptly receive results for quicker wellbore risk mitigation.
In regard to claim 20, Kulkarni et al. nor Gonzalez et al. disclose that the measuring is “based” on the predicted sagging tendency.  However, it would have been .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. in view of Gonzalez et al. as applied to claim 13 above, and further in view of Kulkarni et al. (US 2014/0202772).  Kulkarni et al. ‘395 and Gonzalez et al. disclose all the limitations of these claims, as applied to claim 13 above, except for disclosing that the measurements are performed after hot-rolling and before static aging.  Kulkarni et al. ‘772 disclose drilling fluid measurements that are performed after hot-rolling and before static aging (paragraph 171).  It would have been obvious to one of ordinary skill in the art before the time of filing to provide the method of Kulkarni et al. ‘395 as modified by Gonzalez et al., with the additional teachings of Kulkarni et al. ‘772 of measurement in between hot-pressing and static aging in order to provide the measurements on a homogenized fluid sample (as hot-rolling would produce as known in the art and in which static aging would produce heterogeneity in the sample).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. in view of Gonzalez et al. as applied to claim 13 above, and further in view of Panamarathupalayam (US 2017/0198189).  Kulkarni et al. and Gonzalez et al. disclose all the limitations of these claims, as applied to claim 13 above except for specifying static aging results.  Panamarathupalayam disclose static aging results comprising three and seven day results (table 4).  It would have been obvious to one of .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558.  The examiner can normally be reached on M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko (Acting) can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/D. ANDREWS/           Primary Examiner, Art Unit 3672                                                                                                                                                                                             
1/14/2021